DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

Summary
The Applicant arguments and claim amendments received on September 9, 2021 are entered into the file. Currently, claim 17 is amended; claims 2, 4, and 13-15 are cancelled; resulting in claims 1, 3, 5-12, and 16-19 pending for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 7, and 16-19, there is insufficient antecedent basis for the limitations reciting “the soft magnetic metal particle” (claim 6, line 2; claim 7, line 2; claim 16, line 2; claim 17, lines 5-6; claim 18, lines 3-4; and claim 19, line 3). Although claim 1 previously recites “A soft magnetic metal powder comprising soft magnetic metal particles”, it is not clear from the language of the dependent claims if the limitations directed to the “soft magnetic metal particle” are meant to refer to all of the previously recited soft magnetic metal particles, or if they are meant to refer to a subset, or only one, of the soft magnetic metal particles. Absent further clarification from the instant specification, these limitations are each considered to be met by a soft magnetic metal powder comprising at least one soft magnetic metal particle having the claimed feature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 5, 7-10, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS, machine translation previously provided).
Regarding claims 1 and 5, Otsuka et al. teaches a soft magnetic metal powder (5; composite particle) comprising soft magnetic metal particles (3; core particle) including Fe ([0009], [0073]), wherein a surface of the soft magnetic metal particles is covered by a coating part (31; insulating layer, 40; coating particle, 41; insulating layer) having an insulation property (Fig. 1, [0050]-[0051], [0088]). Otsuka et al. further teaches the coating part including a soft magnetic metal fine particle (40; coating particle) (Abstract, [0053]). Otsuka et al. further teaches the coating part including organic binders such as phosphates or silicates, specifically borosilicate glass or phosphate based glass, as a main component ([0088], [0154]).
Although Otsuka et al. teaches that the coating part may have a thickness of 0.3 µm or more and 10 µm or less and teaches that the coating part thickness may be selected according to the desired magnetic and insulation properties ([0089]), the reference does not expressly teach a thickness of the coating part within the claimed range. However, in the analogous art of magnetic metal powders for use in powder magnetic cores and comprising phosphorous oxide coatings, Lee et al. teaches the magnetic metal powder (amorphous alloy powder) wherein a surface of the particles is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating part of the soft magnetic metal particle disclosed by Otsuka et al. to have a thickness meeting the claimed range as taught by Lee et al. in order to enable formation of a dense and uniform coating.
Regarding claim 7, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal particle being amorphous [0077].
Regarding claim 8, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches a dust core comprising the soft magnetic metal powder (11; powder core, [0117], Fig. 3, claim 10).
Regarding claim 9, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches a magnetic component comprising the dust core (10; choke coil, [0117], Fig. 3, claim 11).
Regarding claim 10, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the composite particles (5; soft magnetic metal powder) having an average particle size (D50) within the range 
Otsuka et al. further teaches the core particle having a radius within the range of 15 μm or more and 27 µm or less (Table 1, Examples 1-10); thus the core particles in these Examples have a diameter in the range of 30 μm or more and 54 µm or less and fall squarely within the claimed range. In the above cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 12, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal particles and the soft magnetic metal fine particles being made of different soft magnetic materials ([0013], [0153]).
Regarding claim 16, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal particle being spherical ([0070], Fig. 1).


    PNG
    media_image1.png
    583
    496
    media_image1.png
    Greyscale

Fig. 1 of Otsuka et al. (US 2014/0138570) annotated to show a short diameter direction (SD) and long diameter direction (LD) of a coating particle (40) which are parallel to a radial direction (RD) and circumference direction (CD) of the core particle (3).

Regarding claim 17, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Otsuka et al. further teaches the soft magnetic metal fine particle having a short diameter direction (SD) which is approximately parallel to a radial direction (RD) of the core particle and a long diameter direction (LD) which is approximately parallel to a circumference direction (CD) of the core particle (see annotated Fig. 1). Otsuka et al. further teaches that the soft metal magnetic fine particles are deformed along the surface of the soft magnetic metal particle during processing, such that the fine particles may take on an elongated shape rather than the circular shape shown in Fig. 1 ([0107], [0110]).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Suetsuna et al. (US 2017/0209924, previously cited).
Regarding claim 3, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach an aspect ratio of the soft magnetic metal fine particle. However, in the analogous art of soft magnetic metal materials with low losses, Suetsuna et al. teaches a soft magnetic metal powder (10; flaky magnetic metal particles, [0002]-[0005], [0010]-[0012], [0050], [0167]-[0168]) having soft magnetic metal particles including Fe (2; magnetic metal particles, [0037]), wherein a surface of the soft magnetic metal powder is covered by a coating part having an insulation property (14; coating layer, [0081]) and includes a soft magnetic metal fine particle (4; small magnetic metal particles, Fig. 7A, [0047]).
Suetsuna et al. further teaches an average aspect ratio of the magnetic metal particles (2) being between 5 and 10000 in order to increase the magnetic permeability and decrease the ferromagnetic resonance loss [0043]. Suetsuna et al. further teaches arranging the small magnetic metal particles (4) in one direction on the flat surface (6) in order to impart magnetic anisotropy to achieve high magnetic permeability and low losses ([0047], [0050]). Suetsuna et al. further teaches decreasing the thickness or increasing the aspect ratio of the flaky magnetic metal particles (10) in order to achieve a single domain structure, thus decreasing coercivity and hysteresis loss [0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal fine particles of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 6, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above, but does not expressly teach an average crystallite size. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle of Otsuka et al. in view of Lee et al. to include a crystalline region with crystallites having an average size between 1 and 50 nm as disclosed by Toyoda et al. in order to provide a soft magnetic material having a high permeability by preventing distortion within the prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2014/0138570, cited on IDS) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Iyoda et al. (JP 2007-254768, cited on IDS, machine translation via EPO provided).
Regarding claims 18 and 19, Otsuka et al. in view of Lee et al. teaches all of the limitations of claim 1 above. As noted above, Otsuka et al. teaches a coating part comprising phosphate-based glass (including a compound of P), but the combination of references does not expressly teach another coating part formed between the soft magnetic metal particle and the coating part.
However, in the analogous art of soft magnetic metal powders, Iyoda et al. teaches a powder comprising a soft magnetic metal particle (1; iron powder particle) made of iron having an additional coating part (4; ferrite layer, coating part A) containing Fe oxide as a main component and formed on the particle surface ([0027]) and a coating part (4; coating layer) containing silica formed on the ferrite layer ([0006], [0011]). It is noted that Otsuka et al. recognizes silicates as an equivalent material for the insulating layer ([0088]), thus one of ordinary skill in the art would readily appreciate that the silica layer of Iyoda et al. may be interchanged with a phosphate-based glass as taught by Otsuka et al.
Iyoda et al. further teaches that the ferrite layer include an oxide of Fe as a main component and serves to impart high electrical insulation, high resistivity, and high magnetic permeability to the iron powder particles, and further having an effect of reducing eddy current losses in high frequency applications [0027]. Iyoda et al. further teaches the ferrite powder particles (3) which constitute the additional coating part (4; ferrite layer, coating part B) being Ni-Zn-Cu ferrite, wherein the inclusion of copper in particular serves to decrease the sintering temperature of the ferrite powder particles [0045].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Otsuka et al. in view of Lee et al. by forming an additional coating part comprising Fe oxide and including Cu between the soft magnetic metal particle and the coating part as taught by Iyoda et al. in order to enable a soft magnetic metal powder having improved resistivity and magnetic permeability and to decrease a sintering temperature of the powder particles.

Claims 1, 3, 5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS).
Regarding claims 1 and 5, Suetsuna et al. teaches a soft magnetic metal powder (10; flaky magnetic metal particles, [0002]-[0005], [0010]-[0012], [0050], [0167]-[0168]) having soft magnetic metal particles including Fe (2; magnetic metal particles, [0037]), wherein a surface of the soft magnetic metal particle is covered by a coating prima facie case of obviousness exists. See MPEP 2144.05(I).
Although Suetsuna et al. teaches that the coating part may include oxides or composite oxides containing at least one non-magnetic metal, the reference does not expressly teach the coating part including a phosphate-, bismuthate-, or borosilicate-based glass. However, in the analogous art of magnetic metal powders for use in powder magnetic cores and comprising phosphorous oxide coatings, Lee et al. teaches the magnetic metal powder (amorphous alloy powder) wherein a surface of the particles is covered by a coating part containing phosphorous oxide glass, wherein the insulating coating serves to minimize losses due to eddy currents between the powders ([0012], [0032]). Lee et al. further teaches a thickness of the coating part being 10 nm or more and 20 nm or less as still capable of achieving a dense and uniform coating without voids while being capable of achieving high filling ratios, wherein Lee et al. acknowledges that thinner thickness values of the coating layer are required to increase the filling ratio in pressed magnetic cores ([0002]-[0004], [0011], [0031], [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coating part of the soft magnetic metal particle disclosed by Suetsuna et al. to include phosphate-based glass as taught by Lee 
Regarding claim 3, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches an average aspect ratio of the magnetic metal particles (2) being between 5 and 10000 in order to increase the magnetic permeability and decrease the ferromagnetic resonance loss [0043]. Suetsuna et al. further teaches arranging the small magnetic metal particles (4) in one direction on the flat surface (6) in order to impart magnetic anisotropy to achieve high magnetic permeability and low losses ([0047], [0050]). Suetsuna et al. further teaches decreasing the thickness or increasing the aspect ratio of the flaky magnetic metal particles (10) in order to achieve a single domain structure, thus decreasing coercivity and hysteresis loss [0050].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal fine particles of Suetsuna et al. in view of Lee et al. by modifying the aspect ratio in order to decrease the thickness and increase the aspect ratio of the soft magnetic metal fine particles as taught by Suetsuna et al. in order to enable improved magnetic properties such as magnetic anisotropy, magnetic permeability, coercivity, and hysteresis loss.
Regarding claim 7,
Regarding claim 8, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches a dust core comprising the soft magnetic metal powder ([0105], Figs. 14A, 14B).
Regarding claim 9, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches a magnetic component comprising the dust core (such as transformers, inductors, choke coils; [0105]).
Regarding claim 10, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above, and Suetsuna et al. further teaches the soft magnetic metal powder (10; flaky magnetic metal particles) having an average particle size (D50) of 26.6 μm or 33.5 μm (Figs. 6A, 6B). Since the average particle size of the soft magnetic metal particle (2; magnetic metal particles) is necessarily smaller than the average particle size of the flaky particle due to exclusion of the coating components, the average particle size (D50) of the core particle overlaps with the claimed range.
Suetsuna et al. further teaches the soft magnetic metal particle having a thickness within the range of 10 nm or more and 100 µm or less ([0032], [0041], Table 1, Examples 1-15); thus the soft magnetic metal particles in these Examples have an average particle size which overlaps with the claimed range. In the above cases where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).
Regarding claim 11,.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Toyoda et al. (US 2006/0216507, previously cited).
Regarding claim 6, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach an average crystallite size. However, in the analogous art of soft magnetic metal powders used for dust cores, Toyoda et al. teaches a soft magnetic material containing a metal magnetic powder (10) formed from crystals (1) having an average size of 8 nm, 21 nm, 29 nm, or 39 nm (Abstract, Table 1). Toyoda et al further discloses several additional crystal sizes in Table 1. Moreover, Toyoda et al. teaches the motivation for the desired average crystal size to be to reduce distortion within the metal magnetic particles, thus providing a soft magnetic material having high permeability ([0010], [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particle of Suetsuna et al. in view of Lee et al. to include a crystalline region with crystallites having an average size between 1 and 50 nm as disclosed by Toyoda et al. in order to provide a soft magnetic material having a high permeability by preventing distortion within the material. Furthermore, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05(I).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Otsuka et al. (US 2014/0138570, cited on IDS).
Regarding claim 16, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above but does not expressly teach the soft magnetic metal particle being spherical. However, in the analogous art of composite particles for powder magnetic cores, Otsuka et al. teaches a soft magnetic metal powder (5; composite particle) comprising soft magnetic metal particles (3; core particle) including Fe ([0009], [0073]), wherein a surface of the soft magnetic metal particles is covered by a coating part (31; insulating layer, 40; coating particle, 41; insulating layer) having an insulation property (Fig. 1, [0050]-[0051], [0088]). Otsuka et al. further teaches the soft magnetic metal particles being spherical so that the composite particle has a high fluidity, thus enabling formation of a powder core having a high packing ratio and a high magnetic permeability ([0070], Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal particles of Suetsuna et al. in view of Lee et al. to have a spherical shape as taught by Otsuka et al. in order to increase the fluidity of the composite particles to enable formation of a powder core having a high packing ratio and a high magnetic permeability.
Regarding claim 17, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above. Although Suetsuna et al. teaches arranging the small magnetic metal particles in one dimension on the surface of the magnetic metal 
However, Otsuka et al. teaches the soft magnetic metal fine particle having a short diameter direction (SD) which is approximately parallel to a radial direction (RD) of the core particle and a long diameter direction (LD) which is approximately parallel to a circumference direction (CD) of the core particle (see annotated Fig. 1 previously presented). Otsuka et al. further teaches that the soft metal magnetic fine particles are deformed along the surface of the soft magnetic metal particle during processing, such that the fine particles may take on an elongated shape rather than the circular shape shown in Fig. 1 ([0107], [0110]). Otsuka et al. further teaches that compressing the fine particles in this way enables the fine particles to be uniformly distributed to cover the core particles and to be more firmly bonded to the core particle to prevent detachment ([0107]-[0108]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal fine particles of Suetsuna et al. by taking on the claimed orientation with respect to the core particle in order to enable uniform distribution and firm bonding to prevent detachment of the fine particle, as taught by Otsuka et al.


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suetsuna et al. (US 2017/0209924, previously cited) in view of Lee et al. (JP 2015-132010, cited on IDS) as applied to claim 1 above, and further in view of Iyoda et al. (JP 2007-254768, cited on IDS).
Regarding claims 18 and 19, Suetsuna et al. in view of Lee et al. teaches all of the limitations of claim 1 above. As noted above, Lee et al. teaches a coating part comprising phosphate-based glass (including a compound of P), but the combination of references does not expressly teach another coating part formed between the soft magnetic metal particle and the coating part.
However, in the analogous art of soft magnetic metal powders, Iyoda et al. teaches a powder comprising a soft magnetic metal particle (1; iron powder particle) made of iron having an additional coating part (4; ferrite layer, coating part A) containing Fe oxide as a main component and formed on the particle surface ([0027]) and a coating part (4; coating layer) containing silica formed on the ferrite layer ([0006], [0011]). It is noted that Suetsuna et al. teaches that the insulating layer (14) may contain an oxide of Si ([0081]), similar to the coating layer of Iyoda et al.
Iyoda et al. further teaches that the ferrite layer include an oxide of Fe as a main component and serves to impart high electrical insulation, high resistivity, and high magnetic permeability to the iron powder particles, and further having an effect of reducing eddy current losses in high frequency applications [0027]. Iyoda et al. further teaches the ferrite powder particles (3) which constitute the additional coating part (4; ferrite layer, coating part B) being Ni-Zn-Cu ferrite, wherein the inclusion of copper in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft magnetic metal powder of Suetsuna et al. in view of Lee et al. by forming an additional coating part comprising Fe oxide and including Cu between the soft magnetic metal particle and the coating part as taught by Iyoda et al. in order to enable a soft magnetic metal powder having improved resistivity and magnetic permeability and to decrease a sintering temperature of the powder particles.

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejection of claim 17 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is overcome by the amendment to claim 17 in the response filed September 9, 2021. However, new issues under 35 U.S.C. 112(b) with respect to claims 6, 7, and 16-19 are raised in the office action above.

Response-Claim Rejections - 35 USC § 103
Applicant’s arguments filed September 9, 2021, see pages 5-7, have been fully considered but they are not persuasive. Additionally, Applicants’ Declaration of September 9, 2021 is acknowledged and entered.

With respect to Applicant’s allegation of unexpected results, the Applicant argues that the data provided in Table 3A of the Declaration establishes the criticality of the claimed range of the coating part thickness in order to overcome the prima facie case of obviousness under 35 U.S.C. 103 presented in the office action above.
This argument is not persuasive. The claims as written are clearly broader than the data relied upon such that the claimed invention is not commensurate in scope with the alleged unexpected results. See MPEP 716.02(d). As first addressed in paragraphs 67-69 of the previous office action, the data presented in Tables 1-4 and Table 3A defines the instant invention in terms of several different features which are not presently recited in the independent claim. A more detailed discussion of the differences in scope between the claimed invention and the alleged unexpected results is presented below.

With respect to the coating part material, independent claim 1 broadly recites a limitation on the coating part material, wherein “the coating part includes at least one selected from the group consisting of a phosphate based glass, a bismuthate based glass and a borosilicate based glass, as a main component”. However, in all of the Examples of the instant specification and the Declaration, the coating part material is a significantly more narrow oxide glass composition comprising four or five different components. The oxide glass composition appears to necessarily include ZnO in addition to at least one of SiO2 or Al2O3, and at least one of P2O5, BaO, Bi2O3, B2O3, or R2O. Furthermore, the data presented in Table 3A of the Declaration only includes Examples wherein the coating part composition is P2O5-ZnO-R2O-Al2O3. Therefore, it is 2O5-ZnO-R2O-Al2O3), or if the results achieved using the phosphate-based glass of Table 3A can be reasonably extended to the other oxide glass compositions shown in Tables 1-2 of the specification. Absent further evidence that the alleged improvements are necessarily achieved by all of the compositions disclosed by Tables 1-4, the independent claim must recite that the coating part has a composition represented by P2O5-ZnO-R2O-Al2O3 in order to be commensurate in scope with the alleged unexpected results.
With respect to the dust core, independent claim 1 is directed to a soft magnetic metal powder and does not recite any limitations regarding the powder being formed into a dust core. However, the resulting properties relied on for the alleged unexpected results–magnetic permeability and withstand voltage–are specific to the dust core and would not be the same as the properties of the soft magnetic metal powder itself. This is evidenced by paragraph of [0078] of the as-filed specification, wherein the withstand voltage of the dust core is said to change depending on the amount of resin included in the dust core. Therefore, in order for the claims to be commensurate in scope with the alleged unexpected results, the independent claim must recite a dust core formed from the soft magnetic metal powder, wherein the dust core comprises resin at an amount of 3 wt%.
With respect to the soft magnetic metal particle crystal type and composition, although dependent claims 6 and 7 recite limitations directed to the crystallinity of the soft magnetic metal particle, independent claim 1 is silent to a crystal 87.55Si6.7Cr2.5B2.5C0.75, Fe83.4Nb5.6B2Si7.7Cu1.3, or Fe93.5Si6.5 in order to be commensurate in scope with the alleged unexpected results.
With respect to the average particle size, although dependent claim 10 broadly recites that the soft magnetic metal particle have an average particle size (D50) within the range of 0.3 to 100 µm, independent claim 1 is silent to an average particle size (D50). However, as above, Table 3A only discloses average particle sizes in the range of 20 to 25 µm. Table 4 of the instant specification discloses a broader range for the average particle size, from 1.2 to 50 µm, but does not provide data showing the magnetic permeability and withstand voltage resulting from these Examples. Absent further evidence that the alleged improvements are necessarily achieved by all particle 
With respect to the soft magnetic metal fine particle aspect ratio and composition, although dependent claim 3 broadly recites that an aspect ratio of the soft magnetic metal fine particle is 1:2 to 1:10000, independent claim 1 is silent to an aspect ratio and specific composition of the fine particle. As above, Table 3A only discloses Examples wherein the soft magnetic metal fine particle has an aspect ratio of 1:2 and a composition of Fe. Absent further evidence that the alleged improvements are necessarily achieved with a soft magnetic metal fine particle having any aspect ratio and any composition, the independent claim must recite that an aspect ratio is 1:2 and that the soft magnetic metal fine particle includes Fe.

As to whether the data itself is sufficient to establish criticality of the claimed range, while the data of Table 3A provided in the Declaration appears to show that the combination of magnetic permeability and withstand voltage may be unexpected, it is not able to be ascertained whether the results are truly unexpected until the claims are made commensurate in scope with the data.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hirose et al. (US 2008/0258102) teaches a soft magnetic metal particle (21) covered with an insulator coating (22) made of an oxide glass containing SiO2, B2O3, or P2O5 as a main component, wherein a thickness of the insulator coating is within the range of 100 to 300 nm in order to achieve optimal magnetic properties and electrical resistivity ([0012], [0041]-[0042]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        

/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785